925 F.2d 1465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kathy STANCLIFF, Individually and doing business as TheKing's Kids Academy, Donald Stancliff, Plaintiffs-Appellants,v.Tina BROWN, Gloria Beattie, Denise Hobbs, Judy Clancey,Sarah Hogan, Charles C. Thompson, Charlie West, Pat Holder,Mr. Walker, Danny Wix, Jerry Ledsinger, Peggy Lynn, BettyTaylor, Glen Simmons, Cindy Chattem, David Florence, JessieCampbell, Lyndie Hamilton, Melanie Hamilton, Louie Baldwin,Carla Snodgrass, Charles Wilson, Michael Gilmer, WilliamRussell, L. Leonard Lewis, Nancy Min, John Doe, Jane Doe,Tennessee Department of Human Services, Defendants-Appellees.
No. 90-6101.
United States Court of Appeals, Sixth Circuit.
Feb. 12, 1991.

1
Before RYAN and SUHRHEINRICH, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Kathy and Donald Stancliff, pro se Tennessee plaintiffs, appeal from the district court's order denying their motion for relief from judgment filed pursuant to Fed.R.Civ.P. 60(b).  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary, declaratory and injunctive relief, the Stancliffs sued various state and local Tennessee officials, alleging various violations of their constitutional rights.  The district court granted the defendants summary judgment and dismissed the case.  The Stancliffs did not appeal from this decision.


4
The Stancliffs subsequently filed a motion under Fed.R.Civ.P. 60(b), requesting relief from judgment.  The district court denied the Stancliffs' motion.  The Stancliffs have filed a timely appeal.  In their brief, they request the appointment of counsel and a transcript at government expense.


5
Upon review, we determine that the district court did not abuse its discretion in denying the Stancliffs' Rule 60(b) motion.    In re Salem Mortgage Co., 791 F.2d 456, 459 (6th Cir.1986).


6
Accordingly, we deny counsel and transcript and affirm the district court's judgment.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief District Judge for the Eastern District of Kentucky, sitting by designation